United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1255
                          ___________________________

                                   Bereket T. Kassu

                                         Plaintiff - Appellant

                                           v.

                               Fairview Health Services

                                       Defendant - Appellee
                                    ____________

                      Appeal from United States District Court
                           for the District of Minnesota
                                  ____________

                            Submitted: December 15, 2020
                                 Filed: January 15, 2021
                                   [Unpublished]
                                   ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Bereket Kassu filed this action asserting race discrimination under 42 U.S.C.
§ 1981 nearly four years after he was fired by Fairview Health Services. He appeals
the district court’s 1 dismissal of his case under Fed. R. Civ. P. 12(b)(6) for failure to

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
plead facts that make his allegation of race discrimination plausible. Upon careful
review of the record, we find no error of law and no basis for reversing the district
court.

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-